Citation Nr: 0845161	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cervical spinal stenosis 
with residuals of removal of bone from the right iliac for 
cervical fusion as a result of VA surgery performed in 
January 2001.


REPRESENTATION

Appellant represented by:	Jeffrey T. McGuire, Esquire 
and/or Douglas L. Cassel, Esquire


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1956 to July 1958 
and from July 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to the 
benefit currently sought on appeal.

This appeal was subject to prior remands by the Board in June 
2005 and July 2006 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  


FINDING OF FACT

Competent medical evidence indicates that the veteran's 
spinal cord compression and spinal stenosis at the C5-C6 
level preexisted the January 2001 surgical procedure, and did 
not worsen as result of VA treatment; nor is there evidence 
of additional residual disability resulting from VA surgical 
removal of a portion of right iliac bone for cervical fusion. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for cervical spinal stenosis with residuals of removal 
of bone from the right iliac for cervical fusion, due to VA 
treatment, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2006, August 2005, and 
September 2002, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claim for benefits 
under 38 U.S.C.A. § 1151.  This notice included information 
and evidence that VA would seek to provide and that which the 
veteran was expected to provide.  The duty to notify has been 
fulfilled. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records 
referencing the January 2001 surgical procedure, and any 
residuals thereof, have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Compensation for Additional Disability Caused by VA Treatment

The veteran seeks compensation for residuals of cervical 
spine surgery performed at a Department of Veterans Affairs 
medical facility in January 2001.  Such compensation is 
governed by 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007), 
which states that benefits shall be awarded for qualifying 
additional disability that is caused by improper VA 
treatment.  

A disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility.  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the surgical treatment upon which the claim is 
based to the veteran's condition after such treatment.  VA 
considers each involved body part or system separately.  38 
C.F.R. 
§ 3.361(b) (2008).

In reference to causation, the evidence must show that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007).  In other words, 
merely showing that a veteran received care or treatment and 
that the veteran has an additional disability does not 
establish cause.  38 C.F.R. § 3.361(c)(1) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical  
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the surgical 
treatment caused the veteran's additional disability; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with 
the requirements of 38 C.F.R. § 17.32.  Minor deviations from 
the requirements of 38  C.F.R. § 17.32 that are immaterial 
under the circumstances of a case will not defeat a finding 
of informed consent.  38  C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care  provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have  
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

Medical evidence confirms that on January 3, 2001, the 
veteran underwent anterior cervical discectomy and fusion 
with iliac crest bone graft at C5 and C6, performed at a VA 
medical center.   

Prior to the January 2001 surgical treatment, the veteran was 
diagnosed with cervical disc herniation at the C5-C6 level.  
He experienced chronic neck pain, bilateral upper extremity 
myelopathy, and bilateral hand numbness .  See VA operative 
report, January 2001; VA outpatient note, October 2000.  It 
was determined that corrective surgery should be performed, 
and the veteran was informed of the risks associated with the 
scheduled anterior cervical diskectomy and fusion (ACDF), and 
iliac crest bone graft (ICBG) surgical procedures.  The risks 
described to the veteran specifically included death, 
cerebrovascular accident (or CVA, commonly known as stroke), 
paralysis, infection, and pain.  See Standard Form 522, 
signed November 2000.  Again on the day of the scheduled 
surgery, the veteran initialed this consent form indicating 
that he understood the nature of the proposed procedures, to 
include the risks involved, and requested that the described 
procedures be preformed.  Id.  Thus, the Board determines 
that informed consent was provided in compliance with 38 
C.F.R. § 17.32.  

Following surgery, the veteran was discharged from the 
hospital on January 6, 2001.  The discharge note contained in 
the veteran's medical records indicates that the surgery was 
completed without complication and that the veteran recovered 
in the surgical intensive care unit without incident.  VA 
discharge note, January 2001.  The veteran was seen for 
follow-up approximately one month after surgery.  At that 
time, he reported discomfort at the bone removal and graft 
site, although this was explained to be a normal and 
temporary residual of surgery.  The veteran was taking over-
the-counter pain relievers for this discomfort.  The veteran 
denied cervical pain or any major upper extremity weakness 
problems, although he still expressed some numbness and 
tingling to the fingers and wrist area.  X-rays showed good 
fusion and alignment.  See VA neurosurgery follow-up, dated 
February 8, 2001.  
In conjunction with the veteran's claim for compensation, the 
veteran was afforded multiple examinations with medical 
opinions sought from both VA and private practitioners.  The 
Board will now discuss the results of these examinations in 
turn.  

Initially, in October 2002, the veteran was seen for 
examination of the joints and peripheral nerves by Dr. DH.  
The veteran presented for the exam without apparent 
discomfort.  The examiner reviewed post-surgical diagnostic 
imaging, to include x-rays and magnetic resonance imaging 
(MRI), and conducted a physical examination of the veteran.  
The examiner noted limitation of motion of the neck, with 
pain described by the veteran in the neck and shoulders at 
all times, as well as described numbness at the lateral 
aspect.  There was no apparent weakness in the upper 
extremities.  The examiner concluded that the patient "still 
has foraminal stenosis following cervical discectomy [and] 
fusion, but no worsening from the procedures performed."  VA 
examination, October 10, 2002.  

An additional examination of the spine was then conducted by 
a neurologist.  On October 15, 2002, Dr. JF reviewed pre- and 
post-operative medical records and personally examined the 
veteran.  She opined that the veteran likely had central cord 
syndrome prior to surgery.  She concluded that the surgery 
"did result in diminution of the extent of his cervical 
spinal stenosis" although a certain degree of the condition 
remained.  Because this physician was not a surgical 
specialist, she refrained from commenting about any possible 
error in the performance of the surgery.  However, she was 
able to state based upon the veteran's anatomical picture 
before and after surgery that his spinal condition had 
improved since surgery, even though the stenosis had not 
completely been resolved.  VA examination, October 15, 2002.

The veteran requested a second opinion and was scheduled by 
VA for a contract examination by Dr. SP, Professor of 
Neurosurgery at the Milton S. Hershey Medical Center of Penn 
State's College of Medicine.  This physician evaluated the 
veteran for cervical stenosis, and noted that the veteran 
reported a post-surgery worsening of his neck pain with 
persistent arm hypesthesia in the ulnar aspects of his 
forearms and hands.  The veteran described symptoms such as 
difficulty with clumsiness opening doors, holding cups, and 
dropping keys.  The examiner further noted that the veteran 
reported initially developing symptoms of upper extremity 
numbness and tingling in the forearm and bilateral hands 
after a fall from bed in or around 1998.  Private exam, April 
2002.

The physician reviewed the veteran's March 2002 MRI results 
and personally examined the veteran, ultimately opining that 
the veteran experienced symptoms of hypesthesia, or decreased 
sensitivity, primarily as a result of cervical cord injury 
that occurred in the remote past, most likely that of the 
veteran's self-described incident of falling out of bed.  See 
Dorland's Illustrated Medical Dictionary  914, (31st ed. 
2007) (defining hypoesthesia, also called hypesthesia).  The 
examiner also opined that the veteran's significant history 
of alcohol use was contributing to his hypesthesia due to 
distal neuropathy.  Private exam, supra.  

After appellate review of the veteran's claim, as none of the 
above examiners specifically expressed an opinion as to 
whether any residual spine or hip disability was proximately 
caused by VA surgical treatment, an additional medical 
opinion on this matter was sought in October 2005.  Dr. DH 
again examined the veteran's medical history and personally 
evaluated the veteran.  He essentially echoed the prior 
opinion by Dr. JF, stating that although the veteran still 
experienced bilateral upper extremity syndrome, the surgery 
had improved the veteran's condition by reducing the extent 
of the veteran's cervical spinal stenosis.  As Dr. DH is not 
a neurosurgeon, he too refrained from commenting on the 
technical aspects of the surgical procedure itself, but noted 
improvement in the veteran's condition following surgery.  VA 
examination, October 2005.  

To be clear, the veteran was told that an x-ray taken in 
February 2001 showed a prominent posterior osteophyte which 
still resulted in neural canal stenosis and foraminal 
encroachment at the C5-C6 level.  See VA examination, October 
2005; see also VA imaging profile of the spine, February 
2001.  Despite the multiple medical opinions finding that the 
veteran's January 2001 surgery had improved the veteran's 
anatomical picture at the level of C5-C6 although it had not 
completely relieved his symptoms, the veteran continued to 
assert that the bony protrusion found upon x-ray was the 
result of a mistake made during his surgery.  See, e.g., 
Veteran's statement, February 2004.  

In order to obtain a definitive response to this assertion, a 
fifth medical opinion was sought in September 2008.  Dr. MC, 
Chief of Neurosurgery at the Manhattan VA Medical Center 
performed a detailed review of the veteran's medical history, 
to include a June 2008 examination of the veteran at the 
Manhattan facility, and presented an exhaustive summary of 
the veteran's cervical condition pre- and post-operatively.  
Dr. MC found that the C5-C6 fusion was solid, and that the 
body of C5 had tipped slightly such that it projected 
slightly into the spinal canal; the physician then opined 
that this projection had previously been read upon x-ray as 
an "osteophyte."  The physican's report then goes on to 
state "Any compression upon the spinal cord, however, was 
relieved by the laminectomy.  Now there is not the slightest 
hint of bony compression on the spinal cord itself."  VA 
examination report, September 2008.  

The physician stated that the veteran's current 
symptomatology and objective findings are not unexpected 
because of the signal change within the spinal cord, 
indicating intrinsic spinal cord damage, which was present 
prior to the veteran's January 2001 surgery.  This physician 
concurred with the findings of the prior examiners stating 
that there is no evidence that the veteran's clinical 
condition was made worse by surgery.  Dr. MC also opined that 
the veteran's continued neurologic residuals are best 
explained by the 1998 incident in which the veteran fell from 
bed, wherein the C5-C6 disk and ridge mildly compressed the 
spinal cord with the fall resulting in a variant of the 
central cord syndrome.  As the veteran's symptoms are the 
result of intrinsic spinal cord damage, the examiner opined 
that "surgery could not have been expected to necessarily 
improve his condition; it could only have tried to prevent it 
from getting worse."  Examination report by Dr. MC, 
September 2008. 

The examiner further confirmed that the January 2001 surgery 
was performed within the appropriate standard of care and the 
physician found no evidence of carelessness, negligence, lack 
of proper skill, judgement error, or any other treatment 
fault.  Furthermore, the veteran's right hip pain at the bone 
graft removal site is unverified by objective medical 
evidence, and was determined not to be the result of any 
medical or surgical negligence.  Id. 

Based upon the foregoing, the Board concludes that the 
veteran does not have a qualifying additional disability 
under the terms of the governing statute and  regulation.  
Nor is there any evidence that the veteran's cervical 
symptomatology was worsened by any instance of fault on the 
part of VA.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  Compensation under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
cervical spinal stenosis with residuals of removal of bone 
from the right iliac for cervical fusion is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


